DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 10, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, US 2015/0351474.
	The published patent application issued to Farmer teach a stretchable composite used to make garments comprising two outer non-woven inelastic fabric layers and a layer of elastic fibers positioned there between (title and abstract). With regard to the claimed functional layer, the Examiner considers one of the outer inelastic non-woven fabric layers sufficient to meet the limitation of “functional” layer. Farmer teach attaching the elastic fibers to the fabric layers via an adhesive such as those comprising an epoxy, rubber, thermoplastics, polyurethanes, polyesters, polyamides or silicone (section 0016). Suitable fabric forming materials include non-elastic fibers made from cotton, wool, acrylic, polyamide, polyester, spandex, rubber or silk (section 0017). With regard to the elastic fibers, Farmer teach at least eight thread lines per inch wherein each thread line is at least 400decitex (section 0029). Said elastic fibers are oriented parallel to the edges of the non-woven fabric and are equally spaced (section 0029) Said elastic fibers are spandex (section 0029). Spandex is primarily polyurethane. With regard to the claimed puckering, Farmer teach that the fabrics a smooth uniform appearance (section 0034). With 
3.	Claims 11, 14, 15, 24, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, US 2015/0351474 as applied to claims 1 and 22 and further in view of  Gore et al., US 4,194,041.
	Farmer is set forth above. 
	Farmer does not teach the claimed functional layer. 
	The patent issued to Gore et al., teach waterproof clothing comprising a hydrophobic membrane made from expanded, polytetrafluoroethylene and a hydrophilic layer made from a copolymer of tetrafluoroethylene and a monomer of perfluoro-3-dioxa-4methyl-7-octensulfonic acid or polyoxyethylene (column 4, 10-30 and 55-65). The Examiner considers these materials sufficient to meet the limitations of the first and second functional layers of claims 11 and 15. With regard to the claimed positioning of the functional layers, Gore et al., teach the hydrophobic and hydrophilic and layers can incorporated into a variety of laminar combinations with textiles being added for strength and aesthetic characteristics. Gore et al., further teach adding outer and inner textiles based on the desired garment or article provided in combination with providing the desired water and wear resistance and feel (column 5, 40-60). With regard to claims 22-28 and 30, Applicants have recited that the second functional layer is optional and thus has been treated as such in this first action. 
. 

4.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, US 2015/0351474 as applied to claims 1 and 22 and further in view of  Gore et al., US 4,194,041 as applied above and further in view of Courtney, US 2009/0077724.
	The combination of Farmer in view of Gore et al., are set forth above. 
	The combination of Farmer in view of Gore et al., do not teach the limitation of wherein the first and second functional layers are ePTFE. 
	The published application issued to Courtney teach forming a protective garment comprising textile layers with barrier layers made from first and second layers of ePTFE membranes (abstract and sections 0024-0026). Courtney teach that said membranes provide support without reducing the moisture permeability of the barrier materials (section 0026). 
	Therefore, motivated by the desire to provide additional support to a stretchable breathable garment, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the stretchable breathable garment of modified Farmer with a second ePTFE membrane as taught by Courtney. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789